18 So.3d 587 (2009)
STATE of Florida, AGENCY FOR WORKFORCE INNOVATION, Petitioner,
v.
Jeffrey ANGEVINE and Victoria Angevine, Respondents.
No. 1D08-3253.
District Court of Appeal of Florida, First District.
March 13, 2009.
*588 John R. Perry, Assistant General Counsel, Agency for Workforce Innovation, Tallahassee, for Petitioner.
No appearance for Respondents.
PER CURIAM.
We treat the notice of appeal filed in this case as a petition for writ of certiorari and deny the petition on the merits.
DENIED.
KAHN, DAVIS, and CLARK, JJ., concur.